﻿First and foremost, I
would like to congratulate Mr. Jeremić on his well-
deserved election as President of the General Assembly
at its sixty-seventh session. His country, Serbia, and
Myanmar have traditionally enjoyed a close friendship
and cooperation. Under his able leadership, the General
Assembly will hold deliberations on measures to
address the challenges faced by the world today. I am
confident that his great wisdom, rich experience and
great diplomatic skills will guide our discussions to
produce the desired outcomes.
I would also like to take this opportunity to extend
our sincere thanks and appreciation to his predecessor,
His Excellency Mr. Nassir Abdulaziz Al-Nasser, for his
outstanding leadership at the sixty-sixth session.
Myanmar consistently pursues an independent and
active foreign policy, a basic tenet of which is to actively
contribute to the maintenance of international peace
and security. In so doing, we encourage efforts to settle
differences among nations by peaceful and amicable
means. Our position is consistent with the essence of
the theme of the current session, namely, “Bringing
about adjustment or settlement of international disputes
or situations by peaceful means”.
There are different views and assessments regarding
the outcome of the United Nations Conference on
Sustainable Development, held in Brazil in June. A
number of important decisions were taken on various
issues, such as the renewal of commitments, the
linkage of sustainable development to the Millennium
Development Goals, renewable energy and the
establishment of arrangements for better coordination
on sustainable development. Member States must turn those decisions into actions in order to leave the legacy
of a safe and sustainable environment to our future
generations.
Since becoming a Member State, Myanmar has
always adhered to the founding principles of the United
Nations. Our participation in the General Assembly
here in New York amply demonstrates our commitment
to active participation in, and support of, the work of
the Organization.
Today’s world is full of new challenges and
opportunities. Urbanization and industrialization
are taking place in developing countries on an
unprecedented scale. Rapid progress in information
technology gives the impression that our world is
getting smaller. Meanwhile, the natural environment
and the climate are facing new threats and challenges.
In short, the world is changing as never before. It is
also timely and appropriate to devote attention during
the current session to issues such as the post-2015
development agenda and the rule of law.
Myanmar is moving forward on the democratic
path, but that has not been an easy task. I would therefore
like to take this opportunity to share our experiences
in that regard. In the ongoing reform process, we face
challenges as well as opportunities. Within a short time,
the people of Myanmar have brought about remarkable
changes. I feel greatly privileged and honoured to
dutifully serve the people as their President at this
crucial time in the history of our nation. I truly consider
my people as my own parents and elders.
Since I took office some 18 months ago, the
parliament, the judiciary, the armed forces, the ethnic
groups, the political parties, civil society and the people
at large have been taking tangible and irreversible steps
in the democratic transition and reform process. Leaving
behind a system of authoritarian Government, in which
the administrative, legislative and judicial powers were
centralized, we have now established a democratic
Government and a strong and viable parliament that
follows a practice of checks and balances.
Despite the challenges, we can now see encouraging
progress and significant developments in the country.
Those include the granting of amnesties to prisoners; the
dignified return of exiled political forces; the successful
convening of the 2012 by-elections in a free, fair and
transparent manner; the abolition of media censorship;
freedom of access to the Internet; the establishment of worker and employer organizations; and increased
participation by the people in the political process.
At the current stage of the political process, we
can see the emergence of democratic traits, such as
the increasing participation of various political forces
and their mutual tolerance, magnanimity, the expanded
scope of political participation, representation and
accountability. Our Government and other stakeholders
have fostered a new political culture of tolerance and
dialogue.
The former main opposition leader, Nobel laureate
Daw Aung San Suu Kyi, now participates in parliament,
not only in her capacity as a member but also as
Chairperson of the parliamentary Rule of Law and
Stability Committee. She is also in New York this week.
As a Myanmar citizen, I would like to congratulate her
on the honour that she has received in this country in
recognition of her efforts for democracy.
Our country’s political progress is strengthening
its political legitimacy. That, in turn, facilitates the
establishment of basic political stability, thereby paving
the way for the economic and social transformation
necessary for better living standards for the people.
The legislative body has also developed well and
functions more effectively at every sitting. Parliament
has now adopted landmark laws through democratic
practices. We are promulgating laws and by-laws,
taking into account the fact that economic development
must not widen the gap between the rich and the poor.
The rights of citizens must be protected. The natural
environment must be preserved. Our workers should
enjoy rights in line with international standards. We give
carefull consideration to investments in the extractive
sectors, such as energy, to ensure transparency and
impartiality.
We believe that the cessation of all armed conflicts
is a prerequisite to building genuine democracy. As
such, we place high priority on achieving lasting peace
in the country. In accordance with our motto “From war
to peace”, we are striving to put an end to the long-
standing problems in regions inhabited by our ethnic
groups. To date, we have reached ceasefire agreements
with 10 armed groups. We will continue the peace
talks, while further strengthening confidence-building
measures. Peace negotiations at the national level will
then continue towards a final peace agreement, which
would completely end the armed hostilities. In order to redress the situation in northern
Myanmar, leaders of the Union Peace-making Work
Committee and the Kachin armed group are holding
informal consultations and are working to further
strengthen confidence-building measures. We consider
any loss of life and property on either side in the armed
conflict as a loss for the country.
While the Government is resolutely pursuing
political, social and economic reforms, some
unfortunate and unexpected issues have arisen. A case
in point is the recent communal violence in Rakhine
State. In that connection, I would like to mention in
the first place that the people inhabiting our country,
regardless of race, religion and gender, have the right to
live in peace and security.
As the Assembly is aware, an independent
national-level investigation commission has been
established to look into the issue. To ensure impartiality,
the commission is composed of representatives from all
strata of society, including widely respected personalities
from the Buddhist, Muslim, Christian and Hindu faiths.
Upon completion of its task, the commission will submit
its findings and recommendations to me.
Demonstrating our determination to resolve the
issue in a transparent manner, we have facilitated field
visits to Rakhine State by representatives from the
Organization of Islamic Cooperation, the Association
of Southeast Asian Nations, United Nations agencies,
the United States and resident foreign diplomats
in Myanmar. Access is being facilitated to those
organizations that are willing to provide relief
assistance to both communities without discrimination.
The issue at hand cannot be resolved overnight. It
will be resolved by taking short-term and long-term
measures through a multifaceted approach, taking
into account political, economic and social aspects. I
sincerely believe that as an independent and sovereign
State, Myanmar has done the right thing to secure our
borders and to safeguard our sovereignty. We will do
our utmost to resolve the issue in line with international
norms.
I am well aware of the fact that Myanmar’s
democratic transformation process will be a complex
and delicate one that requires patience. To complete
the process, we certainly need the understanding and
support of the United Nations and its States Members,
the international community as a whole and, last but
not least, the people of Myanmar. At the same time, it is equally important that Myanmar should be viewed from
a different and new perspective. It is also necessary for
us to be able to work in a more favourable environment
than ever before.
Myanmar is now ushering in a new era. As a
member in the family of nations, Myanmar will
participate more actively in the activities of the United
Nations in various fields. Standing as a responsible and
respectable nation on the world stage, we will take on
the challenges of the twenty-first century in a bold and
resolute manner.
I would also like to take this opportunity to
congratulate Mr. Ban Ki-moon on his reappointment
as General-Secretary and on his achievements thus far.
Before I conclude, allow me to brief ly mention
an important figure, namely, U Thant, a brilliant
son of Myanmar who served as the third Secretary-
General. Even in those days, U Thant had a vision of
one world. He envisioned a global society guided by
the spirit of one world — a world safe for diversity and
a place of peaceful coexistence where global citizens
could practice the virtues of tolerance, cooperation,
understanding and compassion. We believe that if we
make his vision a reality, we will soon achieve a world
that is more peaceful and prosperous. U Thant’s tireless
endeavours for peace and his achievements during his
tenure as the Secretary-General will never be forgotten.
The people of Myanmar will always take pride in and
remember him as a great son of Myanmar.